Case 1:19-cv-22037-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. ________________

    [ON REMOVAL FROM IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
            CIRCUIT, IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                         CASE NO. 19-014365 CA 01]

  MIOSOTY MARTIN,

             Plaintiff,

  vs.

  LAW OFFICE OF DANIEL M. KEIL, P.A.,
  and DANIEL M. KEIL, individually,

         Defendants.
  ___________________________________/

                                   PETITION FOR REMOVAL

        Defendants, LAW OFFICE OF DANIEL M. KEIL, P.A., and DANIEL M. KEIL, by and

 through their undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, hereby

 remove this action currently pending in the Circuit Court of the 11th Judicial Circuit in and for

 Miami-Dade County, Florida, to the United States District Court for the Southern District of

 Florida. The removal of this action is based upon the following:

        1.        On or about May 13, 2019, Plaintiff filed her Complaint in the Circuit Court of the

 11th Judicial Circuit in and for Miami-Dade County, Florida entitled Miosoty Martin vs. Law Office

 of Daniel M. Keil, et al, Case No. 19-014365 CA 01 (hereinafter referred to as “State Action”). A

 true and correct copy of all documents that were filed in the State action are attached hereto as

 Exhibit A, and are incorporated herein by reference pursuant to Rule 10(c), Federal Rules of Civil

 Procedure.
Case 1:19-cv-22037-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 3



        2.        Defendants were served with a copy of the Complaint and Summons on May 16,

 2019. This constituted Defendants’ first legal notice of the State action for purposes of removal.

        3.        The Complaint seeks damages for unpaid overtime wages under the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

        4.        This is a civil action over which the United States District Courts have original

 jurisdiction pursuant to 28 U.S.C. § 1331 because this action arises under the FLSA, laws of the

 United States.

        5.        Under federal question jurisdiction, the United States district courts “have original

 jurisdiction over all civil actions arising under federal law.” See 28 U.S.C. § 1331. Any civil case

 filed in state court may be removed by defendants to federal court if the case could have been

 brought originally in federal court. See Ayers v. Gen. Motors Corp., 234 F.3d 514, 517 (11th Cir.

 2000); Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1356 (11th Cir. 1966). Furthermore,

 under 28 U.S.C. § 1441(c), where a removable claim or cause of action is joined with one or more

 otherwise non-removable claims for causes of action, “the entire action may be removed if the

 action would be removable without the inclusion of the claim described in subparagraph (B).” See

 also 28 U.S.C. § 1367; Vitola v. Paramount Automated Food Services, Inc., 2009 WL 3242011,

 at *5 (S.D. Fla. Oct. 6, 2009) (court has supplemental jurisdiction over state law minimum wage

 claim in FLSA action).

        6.        For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. § 1441.

        7.        This petition for removal is filed within thirty (30) days after the date on which the

 Defendants first received notice of the Circuit Court action. See 28 U.S.C. § 1446(b).




                                                    2
Case 1:19-cv-22037-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 3



        8.      Defendants have, simultaneously with the filing of this Notice, giving written notice

 of the filing of this notice to Plaintiff as required by 28 U.S.C. § 1446(d).

        9.      A copy of this Notice has been simultaneously filed with the Clerk of the Circuit

 Court in and for Miami-Dade County, Florida, as required by 28 U.S.C. § 1446(d).

        10.     Plaintiff’s Complaint alleges a claim for unpaid overtime wages pursuant to the

 Fair Labor Standards Act, 29 U.S.C §§ 201-219.

        11.     This Court may exercise supplemental jurisdiction over Plaintiff’s pendent state

 law claim as it arises out of the same facts and circumstances as Plaintiff’s federal claim. See 28

 U.S.C. § 1367(a).

        WHEREFORE, Defendants, LAW OFFICE OF DANIEL M. KEIL, P.A., and DANIEL

 M. KEIL hereby remove this case to the United States District Court for the Southern District of

 Florida.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

 transmission of Electronic Filing generated by CM/ECF, to Freddy Perera, Esq. of Perera Barnhart,

 P.A., 12555 Orange Drive, Suite 268, Davie, Florida 33330, on this 21st day of May, 2019.

                                                        THE LAW OFFICES OF
                                                        EDDY O. MARBAN
                                                        2655 S. LeJeune Road, Suite 804
                                                        Coral Gables, Florida 33134
                                                        Telephone (305) 448-9292
                                                        Facsimile (786) 309-9978
                                                        E-mail: em@eddymarbanlaw.com

                                                        By: s/Edilberto O. Marban
                                                            EDDY O. MARBAN, ESQ.
                                                            Fl. Bar No. 435960




                                                   3
